J-S01005-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    ALEXI SANTIO DELMORAL                      :
                                               :
                      Appellant                :       No. 969 MDA 2016


                    Appeal from the PCRA Order May 31, 2016
                In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0001140-2011


BEFORE:      GANTMAN, P.J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                          FILED JANUARY 27, 2017

        Appellant, Alexi Santio Delmoral, appeals from the order entered in the

Dauphin County Court of Common Pleas, dismissing his first petition brought

pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        In its opinion filed on May 31, 2016, the PCRA court fully and correctly

set forth the relevant facts and procedural history of this case.2 Therefore,

we have no reason to restate them.


____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
2
  We make the following corrections to the PCRA court’s opinion: In addition
to Appellant’s convictions for aggravated assault and recklessly endangering
another person, the jury convicted Appellant of two counts of persons not to
possess firearms. This Court affirmed Appellant’s judgment of sentence on
June 8, 2012 (not July 17, 2012); and our Supreme Court denied allowance
(Footnote Continued Next Page)
J-S01005-17


      Appellant raises one issue for our review:

          DID THE [PCRA] COURT ERR IN DENYING APPELLANT’S
          REQUEST    FOR   RELIEF   UNDER  THE   [PCRA]  BY
          CONCLUDING     THAT   TRIAL  COUNSEL    WAS   NOT
          INEFFECTIVE FOR FAILING TO REQUEST A PRE-SENTENCE
          INVESTIGATION?

(Appellant’s Brief at 4).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court’s determination

and whether the court’s decision is free of legal error. Commonwealth v.

Ford, 947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959

A.2d 319 (2008). This Court grants great deference to the findings of the

PCRA court if      the      record contains any support for   those   findings.

Commonwealth v. Carr, 768 A.2d 1164 (Pa.Super. 2001).            If the record

supports a post-conviction court’s credibility determination, it is binding on

the appellate court. Commonwealth v. Dennis, 609 Pa. 442, 17 A.3d 297

(2011).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable Scott A.

Evans, we conclude Appellant’s issue merits no relief.        The PCRA court
                       _______________________
(Footnote Continued)

of appeal on May 14, 2013 (not June 12, 2013). See Commonwealth v.
Delmoral, 53 A.3d 926 (Pa.Super. 2012), appeal denied, 620 Pa. 695, 67
A.3d 793 (2013). Although the PCRA court sometimes refers to Appellant’s
current petition as a “second” PCRA petition, the current petition is
Appellant’s first PCRA petition following the date Appellant’s judgment of
sentence became final.



                                            -2-
J-S01005-17


opinions comprehensively discuss and properly dispose of the question

presented.      (See PCRA Court Opinion, filed September 1, 2016, at 1;

Opinion in Support of Denial of PCRA Relief, filed May 31, 2016, at 2-5)

(finding:3 trial counsel testified Appellant was aware he faced 10-year

mandatory minimum sentence for aggravated assault conviction as second

strike offense under 42 Pa.C.S.A. § 9714; counsel and Appellant discussed

potential mandatory minimum sentence prior to trial; counsel stated

Appellant    was    aware     court   could    impose   consecutive   sentences   for

Appellant’s other convictions; counsel testified his practice is to inform

clients about option of requesting pre-sentence investigation (“PSI”),

particularly where significant prison time is possible; counsel said he

informed Appellant that he could request PSI, but Appellant “made it pretty

clear that he just wanted to proceed to sentencing and get it over with”; trial

counsel’s testimony was credible; sentencing transcript confirms Appellant’s

waiver of PSI was voluntary; sentencing transcript also makes clear

____________________________________________


3
  The Commonwealth claims Appellant waived his issue on appeal due to
vagueness in Appellant’s Rule 1925(b) statement.       The record shows
Appellant withdrew all but one issue prior to the PCRA hearing. Thus, the
PCRA court had no doubt about what Appellant sought to challenge on
appeal and adequately addressed Appellant’s issue in its opinions. In this
scenario, we decline to find waiver. See Commonwealth v. Laboy, 594
Pa. 411, 936 A.2d 1058 (2007) (holding appellate court should conduct
merits review of claim raised on appeal notwithstanding vagueness in Rule
1925(b) statement, where case is relatively straightforward, trial court
readily understood appellant’s claim, and trial court addressed claim in
substantial detail in its opinion).



                                           -3-
J-S01005-17


Appellant understood he would receive mandatory minimum sentence of 10

years’ imprisonment; trial court had all pertinent information prior to

imposing sentence; Appellant’s ineffective assistance of counsel claim lacks

arguable merit).   Accordingly, we affirm on the basis of the PCRA court’s

opinions.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/27/2017




                                   -4-